BY THE COURT:
Owen Garth Hinkson, federal prisoner # 17785-038, has filed a motion seeking to proceed in forma pauperis (“IFP”) in his appeal from the denial of his motion seeking to withdraw his guilty plea, which he filed after his conviction became final and his 28 U.S.C. § 2255 motion was denied. Hinkson’s motion to withdraw his guilty plea was unauthorized. See Fed. R.Crim. P. 32(e)(2000). Hinkson’s appeal from the district court’s denial of that motion is frivolous because it lacks issues of arguable merit. See Howard v. King, 707 F.2d 215, 220 (5th Cir.1983). Accordingly, his motion for IFP is DENIED. See Jackson v. Dallas Police Dep’t, 811 F.2d 260, 261 (5th Cir.1986). Because, in denying Hinkson’s IFP motion, we have determined that the instant appeal is frivolous, the appeal must be DISMISSED AS FRIVOLOUS. See 5th Cir. R. 42.2.
IFP MOTION DENIED; APPEAL DISMISSED.